FILED
                           NOT FOR PUBLICATION
                                                                      APR 14 2016

                    UNITED STATES COURT OF APPEALS                 MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

NERSES MEGUERDITCHIAN,                      No. 14-55468

               Plaintiff - Appellee,        D.C. No. 2:12-cv-10999-ODW-JC

          v.                                MEMORANDUM*

AETNA LIFE INSURANCE
COMPANY and FEDERAL
EXPRESS CORPORATION SHORT
TERM DISABILITY PLAN,

               Defendants - Appellants.

                   Appeal from the United States District Court
                       for the Central District of California
                   Otis D. Wright, II, District Judge, Presiding

                      Argued and Submitted March 10, 2016
                              Pasadena, California

Before:        MURPHY, ** PAEZ, and NGUYEN, Circuit Judges.


      Aetna Life Insurance Company (“Aetna”) and Federal Express

Corporation Short Term Disability Plan (the “Plan”) appeal the district



      *
           This disposition is not appropriate for publication and is not
precedent except as provided by 9th Cir. R. 36-3.
      **
           The Honorable Michael R. Murphy, Senior Circuit Judge for the
U.S. Court of Appeals, Tenth Circuit, sitting by designation.
court’s ruling that Aetna1 abused its discretion when it denied as untimely

Nerses Meguerditchian’s claim for short-term disability benefits. We

affirm the district court’s ruling.

      During the relevant period, Meguerditchian was employed by Federal

Express Corporation (“FedEx”) and was covered by the Plan. In addition to

the Plan, FedEx has a Temporary Return to Work Program (“TRW

Program”) for employees injured on the job. Meguerditchian injured his

back, participated in the TRW Program for the maximum ninety-day period,

and then filed a claim for short-term disability (“STD”) benefits. Aetna

denied his claim as untimely.

      After his administrative appeal was denied, Meguerditchian brought

this civil action challenging Aetna’s decision. See 29 U.S.C. § 1132(a)

(permitting a plan participant to bring a civil action to recover benefits or

enjoin any practice which violates ERISA or the terms of the plan). The

district court concluded the summary plan description (“SPD”) did not

adequately inform Meguerditchian that he was required to submit his claim

to Aetna within sixty days of his injury as opposed to sixty days after he

ceased participating in the TRW Program. See 29 U.S.C. § 1022(a)


      1
            Aetna is the claims-paying administrator of the Plan.
                                       -2-
(requiring SPDs to contain specific information and be “written in a manner

calculated to be understood by the average plan participant”). The court

remanded the matter to Aetna for a decision on the merits of

Meguerditchian’s STD claim.

      Having reviewed the administrative record2 and considered the

arguments of the parties, this court finds no reversible error in the district

court’s analysis. The SPD provided to Meguerditchian states that an

employee is considered disabled if a physical or mental illness prevents him

from “doing [his] job.” The SPD does not inform an employee that his

“job” is his “regular occupation.” A plan participant could reasonably

believe he is continuing to do his job while he participates in FedEx’s TRW

Program. Because the SPD does not adequately inform plan participants of

the time limit for filing an STD claim, Aetna abused its discretion when it

denied Meguerditchian’s claim as untimely.

      2
             The district court did not abuse its discretion by refusing to
consider documents outside the administrative record. “[I]n general, a
district court may review only the administrative record when considering
whether the plan administrator abused its discretion . . . .” Abatie v. Alta
Health & Life Ins. Co., 458 F.3d 955, 970 (9th Cir. 2006) (en banc).
Meguerditchian’s claim involves a substantive violation of ERISA, not a
procedural violation. Thus, the exception permitting a district court to
consider evidence outside the administrative record “[w]hen a plan
administrator has failed to follow a procedural requirement of ERISA” is
not applicable. Id. at 972-73.
                                       -3-
AFFIRMED.




            -4-